Citation Nr: 0210635	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the evidence is new and material to reopen a claim to 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.

(The following issues will be the subjects of a later 
decision:  entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to service 
connection for degenerative disc disease of the lumbar 
spine.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March to September 1958, 
May 1964 to May 1967, and November 1990 to February 1991.  
The veteran is retired from the United States Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2002, a video-conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b)(c)(West 1991 
& Supp. 2001).  A transcript of that hearing has been 
associated with the record on appeal.

The Board is undertaking additional development on the issue 
of entitlement to an service connection for PTSD and 
entitlement to service connection for a lumbar spine 
disorder, as listed on the title page of this decision, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.




FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a low back disorder in a June 1995 RO decision; despite 
appropriate notification, he did not appeal.  

3.  At the time of the RO's June 1995 decision, the post-
service medical evidence indicated that the veteran's low 
back disorder had resolved, although the veteran was 
diagnosed with a herniated nucleus pulposus during service.  

4.  Evidence added since the RO's June 1995 decision includes 
VA and non-VA outpatient audiologic records dated after June 
1995 and statements provided by the veteran and his 
representative that detail the history of the veteran's low 
back disorder. 

5.  The evidence added to the record since the RO's June 1995 
decision bears directly and substantially upon the specific 
matter under consideration and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.


CONCLUSION OF LAW

Evidence received since the June 1995 decision denial by the 
RO of entitlement to service connection for degenerative disc 
disease of the lumbar spine is new and material, and the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.156 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (West 1991 & Supp. 2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning degenerative 
disc disease of the lumbar spine.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case and supplemental statement of the case sent to 
the veteran notified him of the evidence required to grant 
his claim and of the information and evidence needed to 
substantiate it.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  (VCAA does not require 
examinations in claims to reopen if new and material evidence 
has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

II.  New and Material Evidence

The record reflects that the veteran first submitted an 
application for benefits relating to his low back disorder in 
October 1994.  These claims were denied in June 1995, after 
the RO considered the veteran's service medical records and 
the post-service VA and non-VA medical records.  The RO 
determined that, although the veteran was diagnosed during 
service with lumbosacral strain and a herniated nucleus 
pulposus at L-5, the low back disorder had resolved based on 
the post-service medical evidence.

Later in June 1995, the veteran was advised of the decision 
to deny his claim for service connection for a back 
condition.  This letter also included notice of his appellate 
rights.  The veteran did not appeal this action and, 
therefore, it became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104(a), 20.1103.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104(b); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the fall of 1992 (after the Board's June 1992 
decision), however, the pre-August 29, 2001 definition of new 
and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in June 1995 includes VA outpatient 
records, an August 1999 transcript of a hearing at the RO, a 
June 2002 transcript of a videoconference hearing before the 
undersigned, and written statements provided by the veteran 
and his representative.  According to the VA outpatient 
treatment records, to include an August 2000 radiologic 
report, the veteran has been diagnosed with high-grade 
spondylosis at L5-S1 causing marked reduction of disc space, 
having vacuum phenomenon.  Low-grade chronic degeneration of 
disc between L4-5 was also suspected.  

The RO denied this issue originally because the veteran's low 
back disorder had resolved.  The Board finds, however, given 
that the veteran was diagnosed with a herniated nucleus 
pulposus at L-5 during service and that there are current 
post-service medical records, dated after the last final RO 
decision, that show marked reduction of disc space, having 
vacuum phenomenon at L5-S1, this evidence is new and 
material.  The Board considers this evidence to bear directly 
and substantially upon the specific matters under 
consideration, i.e., whether the veteran's back disorder 
during service was resolved, and to be of such significance 
that it must be considered together with all the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for degenerative disc disease of the 
lumbar spine is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for degenerative 
disc disease of the lumbar spine, the Board has determined 
that further development is required before proceeding to 
consider the merits of the underlying claim.  Accordingly, 
the Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim to 
service connection for degenerative disc disease of the 
lumbar spine is reopened; to this extent, the appeal is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

